EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in telephone interviews with Katharina W. Schuster on January 21, February 4, 2021 and email communications.

3. 	The application has been amended as follows:           Please cancel claims 2, 9, and 16. 	Please amend claims 1, 3, 8, 10, 15, and 17 as follows:

In the Claims

1.	(Currently Amended) A method for providing a multi-brand experience in a content management system, the method comprising:
presenting a brand configurations page of a content management user interface to a brand configuration user of the content management system;
receiving, through the brand configurations page of the content management user interface from the brand configuration user of the content management system by a server machine embodying the content management system in an enterprise computing environment, a request to create a new brand, the new brand comprising a selection of settings defining a look and feel of a user interface of the content management system;
collecting, through the brand configurations page of the content management user interface, information inputted from the brand configuration user of the content management system, the collected information including a folder created for the new brand, a folder property set to the folder, a name of the new brand, a description of the new brand, and values relating to the settings defining the look and feel of the content management system;
creating, by the content management system, the new brand in response to the request received through the brand configurations page of the content management user interface from the brand configuration user based on the collected information from the brand configuration user;
presenting, through a display device, a user groups page of the content management user interface to the brand configuration user of the content management system;
receiving, from the brand configuration user of the content management system through the user groups page of the content management user interface
associating, by the content management system, the selected user group with the new brand;
presenting, through the user groups page of the content management user interface, a branding tab for providing a list of brands with a respective description;

receiving, through the list of brands under the branding tab of the user groups page of the content management system, a selection of one or more settings for the user group associated with the new brand, wherein the one or more settings includes adding some brands from the list of brands to the user group;
storing, by the content management system, the selection of one or more settings for the user group associated with the new brand;
enterprise users of the content management system to a single instance of an 
presenting the single instance of the entry point as a login or portal page to an enterprise user on a client device in the enterprise computing environment;
receiving, through the login or portal page, login information from the enterprise user; and
responsive to [[a]]the login information of the userfor the enterprise user according to the selection of one or more settings for the user group associated with the new brand based on a predetermined affiliation of the enterprise user with the user group such that different groups of enterprise users can experience totally different look and feel of the same single instance of the content management system.

2.	(Cancelled).

3.	(Currently Amended) The system according to claim [[2]]1, wherein the settings for the new brand associated with the user group with which the enterprise user is associated are loaded post-login.

4.	The method according to claim 1, wherein the one or more settings relate to at least one of: logos, fonts, colors, backgrounds, or application features.

5.	The method according to claim 1, further comprising:
presenting a user interface of the content management system to an enterprise user on a client device; and
receiving configuration information from the enterprise user over the user interface relating to the one or more settings for the new brand.



7.	The method according to claim 5, wherein receiving configuration information from the enterprise user includes importing predefined configuration settings.

8.	(Currently Amended) A system for multi-brand experience, comprising:
a processor;
a display device;
a non-transitory computer readable medium; and
stored instructions for the processor to perform:
presenting, by a server machine embodying a content management system through the display device, a brand configurations page of a content management user interface to a brand configuration user of the content management system;
receiving, through the brand configurations page of the content management user interface from the brand configuration user of the content management system, a request to create a new brand in [[a]]the content management system operating in an enterprise computing environment, the new brand comprising a selection of settings defining a look and feel of a user interface of the content management system;
collecting, through the brand configurations page of the content management user interface, information inputted from the brand configuration user of the content management system, the collected information including a folder created for the new brand, a folder property set to the folder, a name of the new brand, a description of the new brand, and values relating to the settings defining the look and feel of the content management system;
creating the new brand in response to the request received through the brand configurations page of the content management user interface from the brand configuration user based on the collected information from the brand configuration user;
presenting, through the display device, a user groups page of the content management user interface to the brand configuration user of the content management system;
receiving, from the brand configuration user of the content management system through the user groups page of the content management user interface
associating the selected user group with the new brand;
presenting, through the user groups page of the content management user interface, a branding tab for providing a list of brands with a respective description;
receiving, through the list of brands under the branding tab of the user groups page, a selection of one or more settings for the user group associated with the new brand, wherein the one or more settings includes adding some brands from the list of brands to the user group;
storing the selection of one or more settings for the user group associated with the new brand;
directing enterprise users of the content management system in the enterprise computing environment to a single instance of an 
presenting the single instance of the entry point as a login or portal page to an enterprise user on a client device in the enterprise computing environment;
receiving, through the login or portal page, login information from the enterprise user; and
responsive to [[a]]the login information of the userfor the enterprise user according to the selection of one or more settings for the user group associated with the new brand based on a predetermined affiliation of the enterprise user  such that different groups of enterprise users can experience totally different look and feel of the same single instance of the content management system.

9.	(Cancelled).

10.	(Currently Amended) The system according to claim [[9]] 8, wherein the settings for the brand associated with the user group with which the enterprise user is associated are loaded post-login.

11.	The system according to claim 8, wherein the one or more settings relate to at least one of: logos, fonts, colors, backgrounds, or application features.

12.	The system according to claim 8, wherein the stored instructions are further translatable by the processor for:
presenting a user interface of the content management system to an enterprise user on a client device; and
receiving configuration information from the enterprise user over the user interface relating to the one or more settings for the new brand.

13.	The system according to claim 12, wherein the configuration information is stored in a configuration file.

14.	The system according to claim 12, wherein receiving configuration information from the enterprise user includes importing predefined configuration settings.

15.	(Currently Amended) A computer program product for multi-brand experience, the computer program product comprising a non-transitory computer readable medium storing instructions for a processor to perform:
presenting a brand configurations page of a content management user interface to a brand configuration user of the content management system;
s page of a content management user interface from the brand configuration user of the content management system, a request to create a new brand in [[a]]the content management system operating in an enterprise computing environment, the new brand comprising a selection of settings defining a look and feel of a user interface of the content management system;
collecting, through the brand configurations page of the content management user interface, information inputted from the brand configuration user of the content management system in response to the request received through the brand configuration user interface from the brand configuration user, the collected information including a folder created for the new brand, a folder property set to the folder, a name of the new brand, a description of the new brand, and values relating to the settings defining the look and feel of the content management system;
creating the new brand in response to the request received through the brand configurations page of the content management user interface from the brand configuration user based on the collected information from the brand configuration user;
presenting, through a display device, a user groups page of the content management user interface to the brand configuration user of the content management system;
receiving, from the brand configuration user of the content management system through the user groups page of the content management user interface, a selection of a user group in the enterprise computing environment to associate with the new brand;
associating the selected user group with the new brand;
presenting, through the user groups page of the content management user interface, a branding tab for providing a list of brands with a respective description;
receiving, through the list of brands under the branding tab of the user groups page, a selection of one or more settings for the user group associated with the new brand, wherein the one or more settings includes adding some brands from the list of brands to the user group; 
storing the selection of one or more settings for the user group associated with the new brand;
enterprise users of the content management system to a single instance of an 
presenting the single instance of the entry point as a login or portal page to an enterprise user on a client device in the enterprise computing environment;
receiving, through the login or portal page, login information from the enterprise user; and
responsive to [[a]]the login information of the user in the user groupfor the enterprise user according to the selection of one or more settings for the user group associated with the new brand based on a predetermined affiliation of the enterprise user with the user group such that different groups of enterprise users can experience totally different look and feel of the same single instance of the content management system.

16.	(Cancelled).

17.	(Currently Amended) The computer program product according to claim [[16]]15, wherein the settings for the new brand associated with the user group with which the enterprise user is associated are loaded post-login.

18.	The computer program product according to claim 15, wherein the one or more settings relate to at least one of: logos, fonts, colors, backgrounds, or application features.

19.	The computer program product according to claim 15, wherein the instructions are further translatable by the processor for:
presenting a user interface of the content management system to an enterprise user on a client device; and
receiving configuration information from the enterprise user over the user interface relating to the one or more settings for the new brand.



REASONS FOR ALLOWANCE
4. 	Claims 1, 3-8, 10-15, and 17-20 are allowed.
5.   	The following is an examiner’s statement of reasons for allowance:
 Claims 1, 8, and 15 are allowed because the examiner was unable to find prior art that specifically teaches “receiving, from the brand configuration user of the content management system through the user groups page of the content management user interface, a selection of a user group in the enterprise computing environment to associate with the new brand; presenting, through the user groups page of the content management user interface, a branding tab for providing a list of brands with a respective description; receiving, through the list of brands under the branding tab of the user groups page of the content management system, a selection of one or more settings for the user group associated with the new brand, wherein the one or more settings includes adding some brands from the list of brands to the user group; receiving, through the login or portal page, login information from the enterprise user; and responsive to the login information of the user, rendering a user interface of the content management system for the enterprise user according to the selection of one or more settings for the user group associated with the new brand based on a predetermined affiliation of the enterprise user with the user group such that different groups of enterprise users can experience totally different look and feel of the same 
 	The closest prior art, “Dynamically branded web sites” by Alston et al. (US 2002/0165936 A1) discloses the system of the network-based Web site  that dynamically generates the user’s (e.g., subscriber) web sites. The user interfaces presented by the central e-commerce channel that enable the subscriber (e.g., company, business, etc.) to generate customized/branded web sites (or web pages). The subscriber can submit information to specify company name, logo, trademarks, and the like to establish a unique “look and feel” to the subscriber’s website, and the e-commerce channel provides the customized/branded web sites based on the collected information specified by the subscriber. However, Alston also fails to disclose, suggest, or teach all the limitations as recited above.
	Another close prior art, “Systems and methods for personalizing a portal” by Bales et. al. (US 2004/0230947 A1) discloses the system of the portal that provides the user interface for managing and defining the portal with the user group such as internal, external, or employee. The portal can be presented to the user based on the user group associated with the user. However, Bales also fails to disclose, suggest, or teach all the limitations as recited above.
	Another close prior art, “Multi-provider funeral plan web site and administration thereof” by Torres et al. (US 2003/0004829 A1) discloses a method for customizing the web site (e.g., funeral planner web site). An appearance of a funeral home web site for a group of funeral homes that can be selected by a user, and information including the 
 	Another close prior art, “Structure for accessing and populating community websites” by Block et al. (US 2003/0050976 A1) discloses the website structure for populating the registration database of a website, and for providing access to information contained within various community areas that comprise the website. The myteam.com home page 102 is displayed as an entry point for users entering the website regardless of user group (e.g., players, teams, administrator, visitors, etc.). In respond to the user logging onto the website, a user interface (e.g., customized web page) associated with the user (or user group) can be presented to the user. For example, in fig. 3, a representative webpage 300 is shown of the My Home page for a player, and in fig. 4, a representative webpage 400 is shown of the Team Home page for a particular Team. However, Block also fails to disclose, suggest, or teach all the limitations as recited above.
  6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144